Citation Nr: 9907347	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  91-46 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
idiopathic syncope.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1979 to May 
1981, and from March 1982 to November 1989.  This matter 
originally came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1990 rating decision of the Department 
of Veterans Affairs (VA) St. Petersburg, Florida Regional 
Office (RO).  As a result of that decision, the appellant was 
awarded service connection and assigned a 20 percent 
disability rating for idiopathic syncope.  This case was last 
remanded in February 1997 for additional development; the RO 
has now returned the case to the Board for appellate review.

At the time of the February 1997 remand, the issue was 
characterized as entitlement to an increased rating.  In view 
of the guidance of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) in the 
case of Fenderson v. West, No 96-947 (U.S. Vet. App. Jan. 20, 
1999), the issue has been recharacterized as set forth on the 
title page.

In that regard, it is noted that, after granting service 
connection, the RO assigned the 20 percent rating.  The RO, 
in the Statement of the Case and in subsequent Supplemental 
Statements of the Case (SSOC), noted that after review of all 
the evidence on file, that rating was continued.  Thus, the 
Board concludes that for the entire time period in question, 
the RO has considered the 20 percent rating proper.  Whether 
that determination is correct is the matter now referred to 
the Board for appellate review.

The Board notes that the appellant sent a facsimile to the 
Board in January 1999 after the SSOC had been issued.  
Included was a waiver of consideration of the attached 
material by the RO.  As the case is otherwise in need of 
development, this statement and attached records can now be 
reviewed by the RO.  See 38 C.F.R. § 19.37.



REMAND

The Board remand of February 1997 directed the RO to gather 
evidence, with the appellant's assistance as needed, 
including medical records, ambulance records, employment 
records and driving record.  The appellant was sent a letter 
by the RO in April 1997 that specifically asked her to assist 
in obtaining these records.  The appellant was also 
specifically asked to provide a record of her syncopal 
episodes.  The RO also notified the appellant that she would 
be scheduled for a period of observation and evaluation at a 
VA facility after the aforementioned evidence was obtained.  
The RO did obtain records from some providers after receiving 
authorization from the appellant, but the appellant did not 
provide her driving record or records from her employers or 
authorization forms so the RO could obtain them, or completed 
authorization forms for various additional health care 
providers, or information about ambulance use, or a record of 
the occurrences of her syncopal episodes.  The Board notes 
that the appellant testified during her October 1994 RO 
hearing that she would be able to keep a calendar of her 
syncopal episodes (See Hearing Transcript p. 2) and that the 
creation of such a seizure diary was entirely under the 
control of the appellant- yet no such diary has been 
forthcoming.  

The appellant underwent a VA medical examination in April 
1998.  In the course of that evaluation, the appellant 
indicated that she had recently been seen by a private 
neurologist in Jacksonville, but it appears she may have been 
seen by this physician on only one occasion and that she 
failed to return for testing.  The VA examiner indicated that 
he was unable to ascertain the cause of the appellant's 
symptoms and recommended that, as the only solution to 
answering the questions being asked about the appellant's 
condition, she be admitted to a VA facility for a period of 
continuous video EEG monitoring, particularly in light of her 
report that she was suffering at least two to three syncopal 
episodes per week.  As an alternative, the examiner suggested 
an extended Holter monitor.  The appellant was not scheduled 
for the in-patient observation, apparently because she had 
previously indicated that she would not be available due to 
childcare responsibilities.  However, there is no indication 
that any investigation into the feasibility of an extended 
Holter monitor was made.  The Board also notes that, per a 
written statement submitted by the appellant to the Board via 
facsimile in January 1999, she is currently living in South 
Carolina next to her parents, down the street from her 
brother and his family, as well as near an aunt.  The Board 
also notes that the oldest child is now at least 16, and that 
the combination of her age and the proximity of multiple 
family members may now free up the appellant for in-patient 
observation and certainly for extended Holter monitoring.

In that January 1999 facsimile, the appellant notified the 
Board that she had been awarded Social Security 
Administration (SSA) disability benefits; she included a copy 
of the February 1998 Administrative Law Judge's (ALJ) 
decision that found her to be unable to engage in substantial 
gainful activity as of January 1995.  While the Board wonders 
why the appellant waited 11 months to notify anyone in the VA 
system that she had been awarded these SSA benefits and why 
she failed to mention it during her April 1998 VA medical 
examination, it has been resolved in various cases, 
essentially, that although SSA disability decisions are not 
controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits, and that the VA has 
a duty to assist the veteran in gathering SSA records.  
Collier v. Derwinski, 1 Vet. App. 413 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 181 (1992); and Brown v. Derwinski, 2 Vet. App. 444 
(1992).  In this case, it appears that the appellant has been 
awarded, and continues to receive, SSA disability benefits, 
and that the records associated therewith are not on file.  
Those records should be obtained and associated with the 
claims file. 

Also in statements recently forwarded to the Board the 
appellant has reported hospitalizations and emergency room 
visits, apparently as treatment of the seizure disorder.  
Copies of all treatment records should be obtained, with the 
appellant's assistance as needed.  These records may be 
highly probative in view of the paucity of evidence of 
organic seizure pathology currently on file.

The Board feels compelled to again remind the appellant that 
38 C.F.R. § 3.655(a) and (b) provide that when a claimant, 
without good cause, fails to report for an examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. 
§ 3.655(a).  Though the appellant has failed to report for 
scheduled VA physical evaluations, she has alleged mitigating 
circumstances for doing so for at least some of the studies 
(e.g., being hospitalized and difficulty in obtaining 
childcare while spouse on sea duty).  In the judgment of the 
Board, she should be given one last opportunity to report for 
in-patient examination or an extended Holter monitoring, 
because the nature and severity of this disability will best 
be evaluated when a syncopal episode is observed by medical 
personnel.  She should clearly understand, however, that she 
is legally obligated to report for examination.  38 C.F.R. 
§§ 3.158, 3.326, 3.655; Olson v. Principi, 3 Vet.App. 480 
(1992).  

Furthermore, the appellant must also understand that the duty 
to assist is not always a one-way street and that if a 
veteran wishes help, she cannot passively wait for it in 
those circumstances where she may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet.App. 190, 193 (1991) (emphasis added).  
Failure to assist in the development of the claim, and 
failure to report for needed examinations, without good 
cause, will result in denial of the instant claim.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should contact the SSA to 
obtain official documentation of any 
pertinent application for benefits filed 
by the appellant, including the List of 
Exhibits associated with the February 
1998 SSA ALJ decision, as well as copies 
of the medical records upon which the 
initial decision for entitlement to 
benefits was based.  All of these records 
are to be associated with the claims 
file.

2.  After obtaining the appropriate 
signed authorization for release of 
information forms from the appellant as 
needed, the RO should contact Baptist 
Medical Center (November 1994) and St. 
Luke's Hospital (April 1991; February 12-
17, 1992; January 1994; and September 
1994) to request specifically any and all 
medical or treatment records or reports, 
including all physician and nursing 
notes, relevant to the above mentioned 
claim and not already of record.  All 
other records of hospitalizations to 
which reference is made should also be 
obtained to the extent not on file, to 
include those visits referred to in 
recent submissions to the Board.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims 
folder.  If private treatment is reported 
and those records are not obtained, the 
appellant should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.

3.  The RO should arrange, after 
consultation with the appellant as to her 
availability, a period of observation and 
examination in a VA medical facility on a 
neurology or medicine ward and to include 
a complete neurology examination.  The 
claims file and the appellant's syncope 
episode diary, if any, are to be made 
available to the examiners for use in the 
study of the case.  In the alternative, 
the RO should arrange for the appellant 
to undergo extended Holter monitoring for 
a period to be determined by the VA 
examiner who conducted the April 1998 VA 
examination or by other appropriate VA 
physician.  

4.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of the examining and reviewing 
physicians.  If the reports do not 
include analysis of all records, test 
reports and special studies of record or 
fully detailed descriptions of all 
documented pathology or adequate 
responses to the specific opinions 
requested, the reports must be returned 
to their authors for corrective action.  
38 C.F.R. § 4.2. "If the [examination] 
report does not contain sufficient detail 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes."  Green v. 
Derwinski, 1. Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994). 

5.  Thereafter, the RO should proceed 
with any additional appropriate 
development and then the RO should 
readjudicate the appellant's claim of 
entitlement to an evaluation in excess of 
20 percent, with consideration of all 
applicable precedential opinions, laws, 
regulations and Diagnostic Codes.  

6.  If the appellant's claim remains 
denied, the RO should then consider 
whether the case should be submitted to 
the Under Secretary for Benefits or the 
Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321.  The 
determination reached should be fully 
explained.

When this development has been completed, and if the benefits 
sought as to this issue are not granted, the case should be 
returned to the Board for further appellate consideration, 
after compliance with appropriate appellate procedures, 
including issuance of a Supplemental Statement of the Case 
(SSOC).  It is requested that the SSOC specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until she receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 8 -


